DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 3, line 14, “processe” should read “processes”
Page 4, line 20, “them comprise” should read “they comprise”
Appropriate correction is required.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 8, and 11 are objected to because of the following informalities:  
In order to ensure clarity, it is suggested to amend “content of allulose concentrate” to “content of the allulose concentrate” in claim 1, line 4.
In order to ensure clarity, it is suggested to amend “decreased content” to “decreased allulose content” in claim 8, line 2.
In order to ensure clarity, it is suggested to amend “0.0001~10 mmHg” to “0.0001 to 10 mmHg” in claim 11, line 2.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the distilling is performed at 40 to 85 oC of the concentrate solution” (emphasis added).  However, given that claim 1 is drawn to a method of preparation for an allulose concentrate solution, it is unclear how the final product, i.e., the allulose concentrate solution, would be distilled to form the final product. The examiner interprets “the distilling is performed at 40 to 85 oC of the concentrate solution” as “the distilling of the allulose aqueous solution is performed at 40 to 85 oC”. This interpretation is speculative. Clarification is requested.
Regarding dependent claims 2-14, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim 4 recites, “90% by weight or higher of allulose based on 100 % of the total solid content” (emphasis added).  It is unclear what “%” of the total solid content refers 100 % of the total solid content” as “100% by weight of the total solid content”. This interpretation is speculative. Clarification is requested.

Claim 9 recites “the high concentrate solution” and “the low concentrate solution” but there is no previous recitation of a “high concentrate solution” nor a “low concentrate solution” earlier in claim 9 or in claim 1, which claim 9 is dependent on. It is noted that claim 2 is the first time to recite “a high concentrate solution” and “a low concentrate solution”, therefore, the examiner interprets “the method of preparation according to claim 1” as “the method of preparation according to claim 2”. This interpretation is speculative. Clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 20160062349 A), hereinafter Lee.
Regarding claim 1, Lee teaches a method of adjusting the concentration of a D-psicose solution to obtain a D-psicose solution with a concentrated purity of 95% w/w or 
preparing an enzyme reaction substrate solution using fructose and water [0035] (i.e., aqueous solution), carrying out an enzymatic reaction, and removing ionic components to obtain a purified D-psicose solution with a D-psicose purity of about 24% [0036]-[0038] (i.e., obtaining an allulose aqueous solution containing allulose);
and introducing the purified D-psicose solution into a low temperature concentrator [0038] (i.e., distilling the allulose aqueous solution);
wherein the solution is concentrated at a temperature of 65 to 75 oC [0038] (i.e., a temperature of 40 to 85 oC) to 60 brix concentration [0038], and the concentration is further concentrated at a temperature of 65 to 75 oC to adjust the concentration to 80 brix [0040] (i.e., a solid content of 60 Brix or more to 85 Brix or less).

Alternatively, regarding claims 1 and 4, Lee teaches a method of adjusting the concentration of a D-psicose solution to obtain a D-psicose solution with a concentrated purity of 95% w/w or more [0040] (i.e., a method of preparation for an allulose concentrate solution; D-psicose corresponds to the claimed allulose) comprising,
preparing an enzyme reaction substrate solution using fructose and water [0035] (i.e., aqueous solution), carrying out an enzymatic reaction [0036], removing ionic components [0037], and separating using continuous chromatography to obtain a D-psicose solution of purity 95% w/w or more [0038]-[0040] (i.e., obtaining an allulose aqueous solution containing allulose, wherein the allulose aqueous solution comprises 90% by weight or higher of allulose based on 100 wt.% of the total solid content);

wherein the solution is concentrated at a temperature of 65 to 75 oC [0040] (i.e., a temperature of 40 to 85 oC) to adjust the concentration to 80 brix [0040] (i.e., a solid content of 60 Brix or more to 85 Brix or less).

Regarding claim 2, Lee further teaches wherein the D-psicose solution is introduced into a low temperature concentrator, such as a forced thin film evaporator (i.e., distilling the allulose aqueous solution), and concentrated to adjust the concentration to 60 brix [0038] (i.e., a step of preparing a low concentrate solution with the total solid content of 10 Brix or more to 60 Brix or less) and 
further concentrated to a concentration of 80 brix [0040] using a low temperature concentrator [0041] (i.e., a step of preparing a high concentrate solution with a total solid content of more than 60 Brix to 85 Brix or less by distilling the low concentrate solution). 


Regarding claim 8, Lee teaches a D-psicose solution with a concentrated purity of 95% w/w or more (i.e., allulose concentrate solution). 
Lee further teaches a method of producing the D-psicose solution with a concentrated purity of 95% w/w, comprising 

and introducing the D-psicose into a low temperature concentrator [0038] (i.e., distilling the allulose aqueous solution);
wherein the solution is concentrated at a temperature of 65 to 75 oC [0038] (i.e., a temperature of 40 to 85 oC) to 60 brix concentration [0038], and the concentration is further concentrated at a temperature of 65 to 75 oC to adjust the concentration to 80 brix [0040] (i.e., a solid content of 60 Brix or more to 85 Brix or less). 
Given that Lee teaches the material of the D-psicose solution with a concentrated purity of 95% w/w or more and the method of making the D-psicose solution with a concentrated purity of 95% w/w or more that are substantially identical to the material of the allulose concentrate solution and the method of making the allulose concentrate solution used in the present invention, it is clear that the D-psicose solution with a concentrated purity of 95% w/w or more of Lee would inherently have a decreased content of 3.5 % by weight or less, under the storage condition at 35°C for 5 weeks, based on 100 % by weight of the allulose solid content of the D-psicose solution with a concentrated purity of 95% w/w or more before concentration, as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
Regarding claim 9, Lee further teaches wherein the D-psicose is concentrated at a temperature of 65 to 75 oC [0038] (i.e., the temperature of the solution in the step of preparing the low concentrate solution), and further concentrated at a temperature of 65 to 75 oC [0040] (i.e., the temperature of the solution in the step of preparing the high concentrate solution; thus the temperature difference between the two steps is 0 oC to 10 oC, which is within the claimed range of a temperature difference between the two steps of 0 oC to 35 oC).

Regarding claim 10, Lee further teaches wherein the D-psicose is concentrated at a temperature of 65 to 75 oC [0038] (i.e., the temperature of the solution in the step of preparing the low concentrate solution is 65 to 75 oC, which is within the claimed range of 50 oC to 85 oC), and then concentrated at 65 to 75 oC [0040] (i.e., the temperature of the solution in the step of preparing the high concentrate solution is 65 to 75 oC, which is within the claimed range of 40 oC to 75 oC). 

Regarding claim 13, Lee further teaches wherein the removal of the ion components was controlled to be less than 10 µS/cm by electrical conductivity measurement to purify the enzyme reaction solution [0037], thus obtaining a purified D-psicose solution with a D-psicose purity of about 24% [0037]-[0038] (i.e., allulose aqueous solution that has an electrical conductivity of 10 µS/cm, which is within the claimed range of 0.01 to 100 µS/cm). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20160062349 A), hereinafter Lee.
Regarding claim 3, Lee further teaches that D-psicose was prepared by crystallization for 80 to 120 hours by repeating it twice, and the mother liquor separated from the crystallization, that is, a D-psicose fraction with a purity of 90% or more was recovered and recycled to an enzymatic reaction at 30 ° C [0040],
and wherein by concentrating in a short time in a low temperature concentrator and at the same time by controlling the temperature in the process using a heat exchanger to obtain a high-purity D-psicose with a purity of 99% or more, excellent production yield of more than 75% [0041]. 
While Lee does not explicitly disclose a specific number of times to repeat for the D-psicose solution to go through the low temperature concentrator followed by going through the additional concentrating process using the low temperature concentrator, it would have been obvious to one of ordinary skill in the art to repeat a number of times for the D-psicose solution to go through the low temperature concentrator followed by going through the additional concentrating process using the low temperature concentrator, including that presently claimed, in order to achieve desirable purity level of D-psicose and excellent production yield, and thereby arrive at the claimed invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, further in view of Sanshin: Rising Thin Film Vacuum Evaporator, hereinafter Sanshin.
Regarding claim 5, Lee teaches all of the limitations of claim 1 as rejected above. Lee further discloses a method for producing D-psicose without thermal denaturation 
However, Lee does not explicitly disclose wherein the distilling is performed using a thin film vacuum evaporator or a multiple effect evaporator.
With respect to the difference, Sanshin teaches an evaporator that evaporates liquids at a lower temperature (Features, lines 8-9) and a thin film vacuum evaporator (title) (i.e., performing distillation using a thin film vacuum evaporator).
As Sanshin expressly teaches, a thin film vacuum evaporator can be used to evaporate water from solutions to recover solutions at their prescribed concentrations (lines 1-2) and evaporates liquids at lower temperatures under vacuum condition to avoid unfavorable changes in the liquid (Features, lines 8-9).
Sanshin is analogous art, as Sanshin is drawn to using lower temperatures (Features, line 8) for evaporating water from dilute solutions to recover solutions at their prescribed concentrations (lines 1-2). 
In light of the motivation of using a thin film vacuum evaporator taught in Sanshin, it therefore would have been obvious to one of ordinary skill in the art to use the thin film vacuum evaporator of Sanshin for the concentration steps in Lee, in order to recover solutions at their prescribed concentrations using lower temperatures to avoid unfavorable changes in the liquid, and thereby arrive at the claimed invention.


Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claims 6 and 7, given Lee teaches the D-psicose solution with a concentrated purity of 95% w/w or more [0040], it is clear that the total solid content of 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), for the content of fructose and reducing sugars.
	

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20160062349 A), hereinafter Lee, further in view of Eckles, et al., When to Use High-Vacuum Distillation, May 1991, Chemical Engineering (New York), Volume 98, pages 201-203 (Year: 1991), hereinafter Eckles.
Regarding claim 11, Lee teaches all of the limitations of claim 1 as rejected above. However, Lee does not explicitly disclose wherein the distilling is performed under the pressure condition of 0.0001 – 10 mmHg.
With respect to the difference, Eckles teaches a processing method used for separating materials that are thermally sensitive (page 201, paragraph 1) and the use of vacuum distillation processes at pressures below 5 mm Hg (page 202, paragraph 9), such as for molecular distillation, which refers to separations at 0.3-0.003 mm Hg pressure, or unobstructed-path distillation, which refers to separations at 0.5-0.02 mm Hg (page 201, paragraph 2) (i.e., pressure condition of 0.0001 – 10 mmHg).
As Eckles expressly teaches, vacuum distillation, can be used to separate or purify thermally sensitive materials, such as materials that decompose at elevated 
Eckles is analogous art, as Eckles is drawn to a method of distilling a thermally sensitive material (page 201, paragraph 1).
In light of the motivation of using vacuum distillation processes at pressures below 5 mm Hg (i.e., pressure condition of 0.0001 – 10 mmHg) taught in Eckles, it therefore would have been obvious to one of ordinary skill in the art to use vacuum distillation process of Eckles for the concentration steps in Lee, in order to separate thermally sensitive materials at lower temperatures, and thereby arrive at the claimed invention.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, further in view of Stawski et al. (WO 2017059352 A1), hereinafter Stawski. 
Regarding claim 12, Lee teaches all of the limitations of claim 1 as rejected above, and processing a D-psicose solution [0038]. 
However, Lee does not explicitly disclose the viscosity of the D-psicose solution. 
With respect to the difference, Stawski teaches processing an allulose syrup (Stawski, [0022]), and wherein the allulose comprises a solids content of about 1-95%, or from about 20-75% by weight of the allulose syrup (Stawski, [0022]). 
Stawski further teaches adjusting the solids content can alter the physical properties of the allulose syrup, such as viscosity, to achieve desired attributes for processing or product performance (Stawski, [0022]).
oC of the D-psicose solution as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”); In re Aller, 220 F.2d 454, 456 (CCPA 1955) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”). “Only if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the viscosity at 45 oC of the D-psicose solution in Lee, including over the amounts presently claimed, in order to achieve desired attributes for processing or product performance (Stawski, [0022]), and thereby arrive at the claimed invention. 
	

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, further in view of Nguyen Van Duc Long et al., Separation of D-psicose and D-fructose using simulated moving bed chromatography, 2009, J. Sep. Sci., Volume 32, pages 1987-1995 (Year: 2009), hereinafter Long.

However, Lee does not explicitly disclose wherein the allulose aqueous solution is an allulose fraction obtained by performing a simulated moving bed (SMB) chromatography separation process using a column chromatograph filled with cation exchange resin attached with a calcium activator.
With respect to the difference, Long teaches the use of a strong acid cation resin followed by a weak base anion resin (section 3.3.2, paragraph 2) to remove undesirable cations (section 3.3.2, paragraph 3), and columns packed with Dowex 50WX4-Ca2+ ion-exchange resins (abstract, lines 7-8) (i.e., cation exchange resin attached with a calcium activator) for the SMB process to experimentally achieve complete separation of the extract product (i.e., D-psicose) (abstract, lines 12-15). 
As Long expressly teaches, simulated moving bed technology has an efficient use of the stationary and mobile phases, which allows the decrease of solvent consumption and the improvement of productivity (page 1987, col 1). Additionally, Long expressly teaches SMB with Dowex 50WX4-Ca2+ ion-exchange resin can be used for the complete separation of D-psicose and D-fructose (abstract). 
Long is analogous art, as Long is drawn to a method for using simulated moving bed processes to separate D-psicose (abstract).
2+ ion-exchange resins (i.e., cation exchange resin attached with a calcium activator) for the SMB process for separating D-psicose and D-fructose taught in Long, it therefore would have been obvious to one of ordinary skill in the art to add the SMB separation step of Long in the process of Lee, in order to decrease solvent consumption, improve productivity, and achieve complete separation of D-psicose, and thereby arrive at the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kong et al. (CN 106520863) teaches a method of preparing a concentrated psicose syrup with purity more than 98%, comprising using ion exchange resin to reduce the conductivity of an aqueous D-psicose solution to 0-100 µS/cm prior to concentrating. 
Li et al. (CN 104447888 A) teaches a method for preparing D-psicose comprising obtaining an aqueous D-psicose solution, reducing the conductivity to 100 µS/cm, separating with a chromatogram separation resin simulated moving bed device system, and concentrating with continuous film concentrating technology and then a four-effect steam evaporator to condense to dry mass concentration of 70%. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 9am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732